Citation Nr: 1200176	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant's Civil Service Retirement should be considered income for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.  The Veteran died in November 2004, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2009 determination by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In that decision, the ROIC determined that the appellant was waiving her right to income from Civil Service Retirement.  Therefore, VA continued to count this as her income in calculating pension benefits.


FINDING OF FACT

The appellant failed to complete the necessary survey to continue receipt of Civil Service Retirement payments; therefore, she waived her receipt of that income.


CONCLUSION OF LAW

The appellant's Civil Service Retirement is considered income for VA purposes and her annual pension rate was computed properly based upon this factor.  38 U.S.C.A. §§ 1541, 1503(a) (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271(a), 3.272, 3.276(a) (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


II.  Analysis

Death pension benefits are payable to the surviving spouse, who meets the eligibility requirements.  The maximum annual pension rate is reduced by the amount of the surviving spouse's countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2011).  In determining countable income, all payments of any kind and from any source shall be included during the 12-month annualization period in which received, unless specifically excluded by law.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271 (2011). 

In determining annual income under chapter 15 of title 38 of the United States Code, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2011). 

The appellant is not contending that her Civil Service Retirement is one of these exclusions.  Instead, she contends that, since she is no longer receiving payments from Civil Service Retirement, it should not be considered countable income for VA purposes.

Potential income, not excludable under 38 C.F.R. § 3.372 and whose receipt has been waived by an individual, shall be included as countable income of that individual for VA pension purposes.  38 C.F.R. § 3.276 (2011).

A January 2005 letter informed the appellant that she was entitled to pension benefits effective December 1, 2004, the month after the Veteran died.

In a September 2006 letter, the VAROIC informed the appellant that its matching record with the Office of Personnel Management (OPM) indicated that she was currently receiving monthly Civil Service Annuity benefits of $351.00, which had not been known to VA at that time.

A December 2006 Report of Contact with the Civil Service Office shows that the appellant received payments of $330.00 beginning December 1, 2004, $338.00 beginning February 1, 2005, and $351.00 beginning February 1, 2006.

In a December 2006 letter, the VAROIC informed the appellant that, since it had not heard from her, it assumed that the information it had received from Civil Service was correct regarding her income.  Therefore, her pension payments were adjusted based upon this income.

A December 2006 letter from the VA Debt Management Center informed the appellant that an overpayment had been created, and withholding of benefits would begin in March 2007 to recoup this money.

In April 2007 and January 2008, the appellant submitted Eligibility Verification Reports, on which she did not report income from Civil Service Retirement.

An April 2008 Report of Contact with Civil Service indicates that the RO was informed that the appellant's payments were suspended on March 21, 2006, because she had not responded to a survey.

In an April 2008 letter, the VAROIC proposed to reduce the appellant's benefits due to information received from Civil Service Retirement, showing that she was in receipt of payments of $371 per month from February 1, 2008.

In an August 2008 letter, the VAROIC amended the appellant's death pension benefits based upon her non-response to the April 2008 letter.

In a May 2009 letter, the VAROIC informed the appellant that her death pension award was amended based upon the Eligibility Verification Report it received in May 2009.  The appellant had not reported receiving monthly payments of $371.00 from Civil Service Retirement.  However, the VAROIC had contacted the Office of Personnel Management regarding her Civil Service income and was informed that she failed to return a survey, which is necessary to continue the monthly payments.  Since the appellant was waiving this income, the VAROIC would continue to count this as income when calculating her pension benefit.

On her August 2009 notice of disagreement, the appellant indicated that she was not receiving Civil Service Retirement income of $371.00 per month.  She had not reapplied or sent in surveys to receive this income.  She requested that the difference in income no longer be excluded by VA and that $371.00 be added to her death pension payments.

In a January 2010 written statement, the appellant indicated that she was no longer receiving a Civil Service Retirement, because that was her husband's benefit when he was alive.

Based on a review of the record, the Board finds that the appellant has waived her right to the Civil Service Retirement payments by not completing the paperwork necessary to receive that benefit.  The appellant has not contended that she has completed this paperwork or that she is otherwise ineligible to receive the Civil Service Retirement payments.  Instead, she stated in August 2009 that she had not reapplied or submitted the surveys to receive this income.  These assertions are corroborated by the information received by the VAROIC from the Civil Service Office of Personnel Management.  The Board concludes from the information of record, including the appellant's written statements, that she wishes to choose to receive this $371.00 from VA instead of the Civil Service.  However, that is not the appellant's option, and she has been informed in numerous letters from the VAROIC of the reason for her reduced VA pension payments.

The Board notes the appellant's statement on her January 2010 VA Form 9 that the Civil Service Retirement was her husband's benefit when he was alive.  However, she does not contend that she is not currently entitled to this benefit.  In addition, all other evidence of record supports a finding that the appellant is entitled to these payments from Civil Service Retirement, but she has not completed the necessary paperwork.  The record states that she received these payments beginning December 1, 2004, the first month after the Veteran died.  She continued to receive these payments until March 21, 2006, when they were suspended based upon her failure to complete a survey.  The Reports of Contact with the Civil Service Retirement Office of Personnel Management have confirmed that the appellant would be receiving these payments if she had completed the necessary paperwork.  The appellant has not asserted otherwise.

As such, the Board concludes, based upon the undisputed facts, that the appellant waived her right to this income by failing to complete and return the required survey.  38 C.F.R. § 3.276(a).  The appellant does not dispute the facts in this case, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant's Civil Service Retirement is properly countable as income for VA death pension purposes; therefore, the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


